
	
		III
		110th CONGRESS
		2d Session
		S. RES. 686
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of
		  records.
	
	
		Whereas the United States Department of Justice is
			 conducting an investigation into improper activities by lobbyists and related
			 matters;
		Whereas the Office of Senator Christopher S. Bond has
			 received a request for records from the Department of Justice for use in the
			 investigation of a former employee;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Office of Senator
			 Christopher S. Bond is authorized to provide to the United States Department of
			 Justice records requested for use in legal and investigatory proceedings,
			 except where a privilege should be asserted.
		
